Citation Nr: 1520299	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of a service-connected disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in October 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for adenocarcinoma of the prostate, status post brachytherapy without recurrence, rated 40 percent disabling effective June 30, 2010, and 60 percent disabling effective July 12, 2011.  Thus, for the period prior to July 12, 2011, he does not meet the schedular criteria for a TDIU.  From July 12, 2011 the percentage thresholds have been met.  38 C.F.R. § 4.16(a) (2014).  

In December 2011, the Veteran underwent a VA examination to assess the severity of his adenocarcinoma of the prostate.  He reported that he had been a construction manager for 30 years but had been laid off for 2 to 2 1/2 years.  Typically, he woke up between 6:30 - 8:00 in the morning, and would check his computer for job opportunities.  He then spent time with his granddaughter, then would again use his computer.  When his granddaughter was napping he would check the property, run errands, do needed repairs, and check on his dogs.  He cooked dinner around 5:00 p.m.  He watched television until his daughter picked up his granddaughter.  He was able to perform all activities of daily living independently.  The examiner opined that the Veteran had mild functional limitations due to his adenocarcinoma of the prostate and was capable of sedentary to light or moderate duty employment based on his service-connected condition if he chose to do so.  

A VA Form 21-4192 received in January 2012 reflects that the Veteran had been employed as an assistant superintendent from October 2006 to January 2008 but stopped working due to 'lack of available work.'  A VA Form 21-4192 received in January 2012 reflects that the Veteran worked as a superintendent from April 2008 to May 2009 but stopped working due to the 'end of a project.'

In a statement from the Veteran received in January 2012, he asserted that while employed he would have to leave the room 2 to 3 times to void during a 1 hour meeting.

A statement from the Veteran's manager, R.A.S., received in January 2012, reflects his observations that the Veteran was more frequently using the bathroom during business hours and observed that it was starting to effect his job performance in the field.  

A statement from a co-worker, T.A.H, received in January 2012, reflects his observations that the Veteran was using the bathroom on the shift more often and that it started to affect his work performance on the job.  

In August 2014, the Veteran underwent a VA examination to assess the severity of his adenocarcinoma of the prostate.  The examiner opined that the Veteran's prostate carcinoma status post brachytherapy, residual urinary dysfunction resulted in mild functional limitations and that he was capable of sedentary to moderate activity based on his disability.  

Unfortunately, neither VA examiner provided an appropriate rationale for the opinion that the Veteran is capable of sedentary work.  Moreover, the statements from the Veteran and his former employers and co-workers were not of record at the time the December 2011 VA examiner proffered an opinion.  The August 2014 VA examiner reported review of VA treatment records but specifically indicated that the claims file was not reviewed.  Also, the August 2014 opinion contemplates 'activity' but does not address gainful employment.  

Moreover, pursuant to an April 2014 decision from the Social Security Administration (SSA) the Veteran was determined to be disabled from May 1, 2011 for purposes of the inability to engage in any substantially gainful activity.  Such decision was based on consideration of the following disabilities:  bladder carcinoma, prostate cancer, bilateral knee osteoarthritis, and bladder/urinary incontinence.  

Thus, remand is necessary to obtain an opinion based on review of the record and which is supported by an appropriate rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the claims folder and Virtual VA to provide an opinion as to whether the Veteran's service-connected disability (adenocarcinoma of the prostate, status post brachytherapy without recurrence) precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  To this end, if it is still believed the Veteran is still capable of sedentary work, though not work that is physically-demanding, then the examiner needs to also address the assertions of the Veteran pertaining to his voiding dysfunction.  

An examination should be scheduled only if deemed necessary by the VA physician.

Such opinion should contain a complete and clear rationale.

2.  Thereafter, readjudicate the TDIU claim pursuant to § 4.16(a), (b).  If the claim is not granted in full, send the Veteran and his attorney another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




